Exhibit 10.6

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE EVOLENT HEALTH, INC. 2015
OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of June     , 2015 between EVOLENT
HEALTH, INC., a Delaware corporation (the “Company”), and                     .

This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of              restricted stock units
(this “Award”) that are subject to the terms and conditions specified herein
(each such restricted stock unit, an “RSU”) and that are granted to you under
the Evolent Health, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”).
This Award constitutes an unfunded and unsecured promise of the Company to
deliver (or cause to be delivered) to you, subject to the terms of this Award
Agreement, shares of the Company’s Class A Common Stock, $0.01 par value (each,
a “Share”), as set forth in Section 3 of this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Good Reason” means the occurrence, without your written consent, of any of the
events or circumstances set forth in clauses (a) through (d) below:

(a) a material reduction in your annual base salary or target bonus opportunity
as the same may be increased from time to time;

(b) your assignment to duties inconsistent in any material respect with your
position, authority or responsibilities with the Company, or any other action or
omission by the Company which results in a material diminution of such position,
authority or responsibilities;



--------------------------------------------------------------------------------

(c) a relocation of your principal work location by more than 50 miles from such
location as of immediately prior to the Change of Control; or

(d) any material breach of this Award Agreement by the Company.

Good Reason shall not exist unless you give the Company notice of the event
giving rise to Good Reason within 60 days of the date you have knowledge of such
event. Such notice shall specifically delineate such claimed breach and shall
inform the Company that it is required to cure such breach (if curable) within
90 days (the “Cure Period”) after such notice is given in accordance with
Section 12 of this Award Agreement. If such breach is not so cured (or is not
curable), you may resign for Good Reason within three months following the end
of the Cure Period. If such breach is cured within the Cure Period or if such
breach is not cured but you do not resign for Good Reason within three months
following the end of the Cure Period, Good Reason shall not exist hereunder

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.

“Settlement Date” means each date on which you become entitled to delivery of
Shares in settlement of the RSUs subject to this Award Agreement, as provided in
Section 3 of this Award Agreement.

SECTION 3. Vesting and Settlement. (a) Regularly Scheduled Settlement. On each
Settlement Date set forth below, you shall become vested and entitled to
delivery of Shares in settlement of the number of RSUs that corresponds to such
Settlement Date, as specified in the chart below, provided that you must be
actively employed by the Company or any of its Subsidiaries on the relevant
Settlement Date, except (i) as otherwise determined by the Committee in its sole
discretion or (ii) as set forth in this Section 3 of this Award Agreement.

 

Settlement Date

   Aggregate Percentage
Settled     Number of Restricted Stock
Units Vesting on Such Date

[first anniversary of grant date]

     25 %   

[second anniversary of grant date]

     50 %   

[third anniversary of grant date]

     75 %   

[fourth anniversary of grant date]

     100 %   

 

2



--------------------------------------------------------------------------------

(b) Payment of Shares. Payments made pursuant to this Award Agreement shall be
payable in Shares. Subject to Sections 3(a), 3(c) and 7 of this Award Agreement,
on each Settlement Date, the Company shall deliver to you or your legal
representative one Share for each RSU that is scheduled to vest and be settled.

(c) Change of Control. Except as explicitly set forth in this Section 3(c), in
the event of a Change of Control prior to the final Settlement Date, all
outstanding RSUs shall be treated in accordance with Section 8 of the Plan.
Notwithstanding the foregoing or the provisions of Section 8 of the Plan, if,
within 12 months following a Change of Control, your employment is terminated by
the Company without Cause or by you for Good Reason, all unvested RSUs shall
automatically be deemed vested and all restrictions and forfeiture provisions
related thereto shall lapse as of the date of such termination and all
outstanding RSUs shall be settled not later than the tenth (10th) day following
the date of termination of your employment.

SECTION 4. Forfeiture of RSUs. Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in Section 3 of
this Award Agreement, if the Settlement Date with respect to any RSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the earlier to
occur of (a) the date on which your employment with the Company or any of its
Subsidiaries terminates for any reason and (b) the date on which you breach any
restrictive covenant contained in any arrangements with the Company (including
this Award Agreement) to which you are subject, such RSUs shall be immediately
forfeited, and you shall be entitled to no further payments or benefits with
respect thereto. Furthermore, any RSUs awarded pursuant to this Award Agreement
and any Shares issued to you upon settlement of such RSUs shall be subject to
any recoupment or clawback policy the Company maintains, as in effect from time
to time.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing such Shares are actually
issued to you or your legal representative or an entry is recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator) in settlement of this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a)

 

3



--------------------------------------------------------------------------------

of the Plan. Any purported sale, assignment, alienation, transfer, pledge,
attachment or other encumbrance of RSUs in violation of the provisions of this
Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) or 3(c) of this Award Agreement, is conditioned
on satisfaction of any applicable withholding taxes in accordance with this
Section 7(a) and Section 9(d) of the Plan. No later than the date as of which an
amount first becomes includible in your gross income for Federal, state, local
or foreign income tax purposes with respect to any RSUs you shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any Federal, state, local and foreign taxes that are required by applicable
laws and regulations to be withheld with respect to such amount. In the event
that there is withholding tax liability in connection with the settlement of the
RSUs you may satisfy, in whole or in part, any withholding tax liability by
having the Company withhold from the number of Shares or cash you would be
entitled to receive upon settlement of the RSUs an amount in cash or a number of
Shares having a Fair Market Value (which shall either have the meaning set forth
in the Plan or shall have such other meaning as determined by the Company in
accordance with applicable withholding requirements) equal to such withholding
tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Eastern District of Virginia and (ii) the courts of the
State of Virginia for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit

 

4



--------------------------------------------------------------------------------

or proceeding either in the United States District Court for the Eastern
District of Virginia or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
Virginia. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in Virginia with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Eastern District of Virginia or (B) the courts of
the State of Virginia, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Restrictive Covenants. In consideration of the grant of RSUs under
this Award Agreement and as a condition to the receipt of the RSUs pursuant to
this Award Agreement, you agree that:

(a) Confidential Information.

(i) You acknowledge that the Company and its Affiliates continually develop
Confidential Information (as defined below), that you may develop Confidential
Information for the Company or its Affiliates and that the you may learn of
Confidential Information during the course of your employment. You will comply
with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any person or use,
other than as required by applicable law or for the proper performance of your
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the you incident to your employment or other association
with the Company or any of its Affiliates. You understand that this restriction
shall continue to apply after your employment terminates, regardless of the
reason for such termination. The confidentiality obligation under this
Section 11 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or becomes generally known
through no wrongful act on the part of you or any other person having an
obligation of confidentiality to the Company or any of its Affiliates or is
required to be disclosed in order to enforce this Award Agreement.

 

5



--------------------------------------------------------------------------------

(ii) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the you, shall be the sole and exclusive property of the Company and
its Affiliates. You shall safeguard all Documents and shall surrender to the
Company at the time his or her employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in your
possession or control.

(iii) “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (A) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (B) the products and services of
the Company and its Affiliates, (C) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (D) the
identity and special needs of the customers of the Company and its Affiliates
and (E) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates has received, or may receive hereafter, belonging to customers
or others with any understanding, express or implied, that the information would
not be disclosed.

(b) Non-Competition and Non-Solicitation.

(i) You agree and acknowledge that the business (the “Business”) of the Company
is any business activity engaged in, or actively contemplated by the Company (or
any Subsidiary) to be engaged in, by the Company (or any Subsidiary) and with
which you are or were involved on or prior to the your date of termination.

(ii) You agree that, except as the Company expressly agrees in writing, during
your employment with the Company and for the 12-month period following
termination of your employment for any reason, you shall not within the
Territory (defined below), directly or indirectly, as an owner, partner,
affiliate, stockholder, joint venturer, director, employee, consultant,
contractor, principal, trustee or licensor, or in any other similar capacity
whatsoever of or for any person or entity (other than for the Company):

(A) engage in, own, manage, operate, sell, finance, control, advise or
participate in the ownership, management, operation, sales, finance or control
of, be employed or employed by, or be connected in any manner with, any

 

6



--------------------------------------------------------------------------------

business that competes with (1) the Business or (2) if you have provided
services directly to any health maintenance organization, health insurance
company or similar health insurance plan, owned or operated by a customer of the
Company, during the twelve-month period preceding the termination of your
employment with the Company, such customer (each, a “Competitor”).
Notwithstanding this Section 11(b)(ii)(A), you may accept employment with a
Competitor whose business is diversified, provided that (I) such employment is
with a portion of the Competitor’s business that does not provide products or
services that are the same as, are similar to, or compete with the Company’s
products or services (“Competing Products or Services”) and (II) prior to your
acceptance of such employment with Competitor, the Company receives separate
written assurances satisfactory to the Company from such Competitor and from you
that you will not provide any Competing Products or Services;

(B) approach, solicit, divert, interfere with, or take away, the business or
patronage of any of the actual or prospective members, customers, or clients of
the Company, for a purpose that is competitive with the Business; or

(C) contact, recruit, solicit, hire, retain, or employ (whether as an employee,
consultant, agent, independent contractor, or otherwise) any person who is, or
who at any time during the 6-month period prior to your date of termination had
been, employed or engaged by the Company, or induce or take any action which is
intended to induce any such person to terminate his or her employment or
relationship, or otherwise cease his or her relationship, with the Company, or
interfere in any manner with the contractual or employment relationship between
the Company and any employee of or any other person engaged by the Company.

“Territory” shall mean the United States of America and any other country with
respect to which you have been involved on behalf of the Company.

(iii) Notwithstanding anything to the contrary in Section 11(b)(ii) of this
Award Agreement, you are permitted to own, individually, as a passive investor
(with no director designation rights, voting rights or veto rights or other
special governance or voting rights), up to a one percent (1%) interest in any
publicly traded entity that is a Competitor.

(iv) You shall disclose in writing all of your relationships as a director,
employee, consultant, contractor, principal, trustee, licensor, agent, or
otherwise, with a Competitor or other business entity, to the Company for the
12-month period after your date of termination. You shall not disparage the
Company or any of its officers, directors, or employees; provided, however, that
this Section 11(b)(iv) shall not prohibit or constrain truthful testimony by you
compelled by any valid legal process or valid legal dispute resolution process.
Notwithstanding anything herein to the contrary, nothing in this Section 11
shall prevent either party hereto from enforcing such party’s rights or remedies
hereunder or that such party may otherwise be entitled to enforce or assert
under any other agreement or applicable law, or shall limit such rights or
remedies in any way.

(v) During the 12-month period following your date of termination, you shall
notify in writing any prospective new employer or entity otherwise seeking to
engage you that the provisions of this Section 11 exist prior to accepting
employment or such other engagement.

 

7



--------------------------------------------------------------------------------

(c) The terms of this Section 11 are reasonable and necessary in light of your
position with the Company and responsibility and knowledge of the operations of
the Company and its Subsidiaries and are not more restrictive than necessary to
protect the legitimate interests of the parties hereto. In addition, any breach
of the covenants contained in this Section 11 would cause irreparable harm to
the Company, its Subsidiaries and Affiliates and there would be no adequate
remedy at law or in damages to compensate the Company, its Subsidiaries and
Affiliates for any such breach. Notwithstanding the foregoing, this Award
Agreement is not intended to, and shall be interpreted in a manner that does
not, limit or restrict you from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934).

SECTION 12. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company: Evolent Health, Inc. 800 N. Glebe Road, Suite 500 Arlington,
VA 22203 Attention: General Counsel If to you: To your address as most recently
supplied to the Company and set forth in the Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 13. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 14. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof.

 

8



--------------------------------------------------------------------------------

Whenever the words “include”, “includes” or “including” are used in this Award
Agreement, they shall be deemed to be followed by the words “but not limited
to”. The term “or” is not exclusive.

SECTION 15. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 16(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would impair your rights under this Award
Agreement shall not to that extent be effective without your consent (it being
understood, notwithstanding the foregoing proviso, that this Award Agreement and
the RSUs shall be subject to the provisions of Section 7(c) of the Plan).

SECTION 16. Section 409A. (a) It is intended that the provisions of this Award
Agreement be exempt from or comply with Section 409A, and all provisions of this
Award Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

 

9



--------------------------------------------------------------------------------

Counterparts. This Award Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. You and the Company hereby acknowledge and
agree that signatures delivered by facsimile or electronic means (including by
“pdf”) shall be deemed effective for all purposes.

 

10